ORDER

PER CURIAM.
Defendant P-X Stores, Inc. appeals the judgment entered upon a jury verdict in favor of Plaintiff Rosemary Furlow in her action seeking to recover personal injuries suffered in a fall on Defendant’s premises. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would be of no precedential value. We have, however, provided the parties with a brief memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).